DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 11/16/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/16/2022. In particular, original Claim 1 has been amended to recite limitations new limitations not previously presented. Furthermore, newly added claims 21 and 22 recite subject matter not presented at the time of the previous Office Action. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14-15, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “wherein a ratio of the carbon fibers having a fiber length of 0.5 mm or longer in the molded article is 70 mass % or less” which renders the scope of the claim indefinite given that it is unclear what ratio is being recited, especially given that a ratio is a dimensionless quantity and the claims recite the ratio inf terms of mass percent. For example, it is unclear if Applicants’ intention is to recite that the carbon fiber having a fiber length of 0.5 mm or longer is 70 mass % based on the all the carbon fibers in the molded article, based on the total of the composition, etc.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 14-15, and 21-22 rejected under 35 U.S.C. 103(a) as being unpatentable over Kido et al (US 6,051,307) in view of Narazaki et al (US 6,202,883).

Regarding claim 1, Kido et al discloses a thermoplastic molded article such as an IC tray with an electromagnetic interference shield (EMI shield) function, i.e. an electromagnetic wave shielding molded article (Abstract and Column 8 Lines 1-18). The IC tray is molded from a thermoplastic such as polyethylene terephthalate (Column 3 Lines 1-8 and Column 4 Lines 1-8) and comprises a total carbon fiber content of 0.5 to 30 wt. % (Abstract). 
The carbon fibers comprise: (a) carbon fibers with a length of more than 1.5 mm in the amount of 0.1 to 4.7 wt. % (Abstract);  (b) carbon fibers having a length of 0.5 to 1.5 mm in the amount of 0.2 to 10.7 wt. % (Abstract); and (c) carbon fibers having a length of less than 0.5 mm in the amount of 0.2 to 14.6 wt. % (Abstract). The amount of fibers (c), i.e. fibers with a length of less than 0.5 mm comprising 0.1 to 4.7 wt. % in within the recited range of 0.05 to 45 mass %.
Thus, the fiber having a length of 0.5 mm or longer comprises 60 to 51.3 wt. % of all the carbon fibers, within the recited range of 70 mass % or less.
It is recognized that the present claims recite the length of the carbon fibers in terms of a weight average fiber length, while the reference discloses the fiber length of carbon fibers (c) in in terms of a length of less than 0.5 mm. However, it is the Examiner’s position absent evidence to the contrary given the breadth of the average carbon fiber length disclosed by the reference, the fiber length disclosed by the reference overlaps the range of 0.05 to 0.85 mm recited in the present claims. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
While Kido et al discloses that the thermoplastic article is an IC tray, the reference does not disclose the thickness of this molded article as recited in the present claims.
Narazaki et al discloses an tray for semiconductor integrated circuit devices formed from a thermoplastic such as polyethylene terephthalate (Abstract and Column 4 Lines 6-15). The IC tray comprises partition wall with a thickness of 0.5 to 5 mmm, within the recited range of 0.01 to 5 mm (Column 3 Lines 55-67). The reference discloses that tray is free from twisting and deformation (Column 2 Lines 23-30).
Given that both Kido et al and Narazaki et al are drawn to IC trays formed from polyethylene terephthalate, in light of the particular advantages provided by the use and control of the IC tray wall thickness as taught by Narazaki et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such wall thickness for the IC tray disclosed by Kido et al with a reasonable expectation of success.
The references do not explicitly disclose an article formed from the composition comprising a thermoplastic and carbon fibers has a shielding property of 10 dB or greater and an absorbency of 5 % or greater from electromagnetic waves having any frequency in the frequency domain from 59 to 100 GHz. However, the references teach all of the claimed ingredients, claimed amounts, and substantially similar process of making the claimed composition.  According to the original specification, it is the instant composition made by blending and molding composition comprising a thermoplastic and carbon fibers. Therefore, the claimed effects and physical properties of an article formed by the above composition would be inherently capable be achieved by the composition (See MPEP § 2112.01). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
If it is the applicant's position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients and claimed amounts.
While there is no disclosure that the molded article is an electromagnetic wave shielding and absorbing molded article as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use  recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art article and further that the prior art structure which is a molded article identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

	Regarding claim 14, the combined disclosures of Kido et al and Narazaki et al teach all the claim limitations as set forth above. As discussed above, Kido et al discloses that the thermoplastic is polyethylene terephthalate.

Regarding claim 15, the combined disclosures of Kido et al and Narazaki et al teach all the claim limitations as set forth above. While there is no disclosure that the molded article is a protective member for a transmitting and receiving antenna as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art molded article and further that the prior art structure which is a molded article identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 21, the combined disclosures of Kido et al and Narazaki et al teach all the claim limitations as set forth above.  As discussed above, Kido et al discloses that the carbon fibers with a length of less than 0.5 mm comprise 0.2 to 14.6 wt. % of the thermoplastic composition, while Narazaki et al discloses a wall thickness of the IC tray is 0.5 to 5 mm. Accordingly, the product (R·T) of the amount of carbon fiber (recited as R) and the thickness of the molded article (recited as T) is [0.2 -14.6] · [5 – 0.5] or [1 – 7.3], overlapping the recited range of [1.5 – 35].
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Regarding claim 22, the combined disclosures of Kido et al and Narazaki et al teach all the claim limitations as set forth above. As discussed above, Kido et al discloses that the thermoplastic is polyethylene terephthalate.

Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but are moot in light of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767